Citation Nr: 0843445	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-37 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic myeloid 
leukemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.


FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to 
herbicides during his service in the Republic of Vietnam.

2.  Chronic myeloid leukemia was not present in service or 
manifested within the first post service year and is not 
otherwise related to active duty, to include exposure to 
herbicides.


CONCLUSION OF LAW

Chronic myeloid leukemia was not incurred or aggravated in 
the veteran's active duty service, nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a correspondence dated April 2005, the agency of original 
jurisdiction (AOJ) notified the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159 (b) (2008).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
his claim.  He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  

Although the veteran has not received notice regarding the 
process by which an initial disability rating or effective 
date is established, as service connection is denied, any 
question as to these issues is moot, and there can be no 
failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran has not been medically evaluated in this claim.  
VA is required to provide a medical examination or seek a 
medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent lay or medical 
evidence of a current disability, establishes that the 
veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with 
the in-service event, injury or disease.  38 C.F.R. § 3.159 
(c)(4) (2008).  In this case, a medical examination was not 
requested because there was no evidence of an in-service 
event and no evidence that his current diagnosis may be 
associated with service, such as a medical opinion tending to 
associate or credible evidence of continuity of symptoms.
  
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured. 

Service Connection

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if leukemia became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Regulations provide that a disease associated with exposure 
to certain herbicide agents listed in 38 C.F.R. § 3.309(e) 
(2008) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during such period of 
service.  38 C.F.R. § 3.307(a) (2008).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military service, naval, or air 
service, served in the Republic of Vietnam between January 
1962 to May 1975, shall be presumed to have been exposed 
during such service to a herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116(f).  The veteran's DD 214 demonstrates that he did, in 
fact, serve in the Republic of Vietnam during this time 
period.  Therefore, he is presumed to have been exposed to 
herbicides.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
38 C.F.R. §  3.309 (e).  Chronic lymphocytic leukemia is a 
listed disease, while chronic myeloid leukemia is not.  They 
are two separate disease entities.  Therefore presumptive 
service connection based on exposure to herbicides is 
unwarranted. 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities.  It 
was specifically indicated that the National Academy of 
Sciences, after reviewing pertinent studies, did not feel 
that the evidence warranted altering its prior determination 
that there was inadequate or insufficient evidence of an 
association between exposure to herbicide agents and the 
subsequent development of leukemia (other than chronic 
lymphocytic leukemia).  See Notice, 72 Fed. Reg. 32395-32407 
(2007).

The Board also considered whether the veteran is entitled to 
service connection on a direct basis.  In order to establish 
direct service connection, three elements must be satisfied.  
There must be medical evidence of a current disability; 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence 
linking the current disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2008); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999). 

Although there is current evidence of chronic myeloid 
leukemia, the veteran's service treatment records are 
negative for any diagnosis in service.  Nor has the veteran 
submitted medical evidence that tends to associate his type 
of leukemia with his service, including his presumed exposure 
to herbicides.

The veteran was not provided a medical examination in this 
claim.  As noted, VA is required to provide an examination 
when there is evidence linking an injury or disability to an 
in-service event.  In this case, the evidence clearly shows a 
diagnosis of chronic myeloid leukemia in August 2004, which 
is 34 years post-service.  Evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  An in-service event is not demonstrated.  
Without any evidence tending to link the veteran's disability 
to service, direct service connection is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  Service connection for chronic myeloid 
leukemia is not warranted.




ORDER

Service connection for chronic myeloid leukemia is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


